DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, line 6, “raised portions” has no prior antecedent basis.  It appears that “portions” should be –regions--.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


               Claims 1-4,6,7,9-11,14,20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tanaka 9861175.
               With regard to claims 1 and 20, Tanaka discloses an application utensil comprising a wheel (fig. 15) comprising a pattern of raised 35d and submerged 35c regions on an outer tread surface 35b of the wheel. A wheel well (fig. 10) supports the wheel and allows rotation of the wheel, wherein the wheel is removable from the wheel well. A manual grip 1 (fig. 2) is connected to the wheel well.
With regard to the newly presented limitation in claim 1, it appears that Tanaka discloses that the raised regions will transfer a coloring composition onto a surface (see col. 7, lines 42-46), and that the submerged regions will replenish the coloring composition to the raised portion (this occurs when the wheel turns, the force of the wheel turning will cause composition in the submerged regions to migrate outwardly, thus migrating to the raised portions. 
              With regard to claim 2, note that the manual grip 1 comprises an elongated handle.
              With regard to claim 3, note that the outer tread surface 35b bulges at the raised portions 35d.
               With regard to claim 4, note that the outer tread surface 35b is depressed radially inward at portions 35c.
               With regard to claim 6, note that the wheel well comprises first and second forks 2e (fig. 10) connected to each other at a crown 2b, the forks 2e being flexible to allow the wheel to be removed.
See col. 4, lines 50-55.

               With regard to claims 9 and 10, note that the wheel 15 comprises an axle 5a (fig. 11) fixed to the center of the wheel and the axle fits into the perpendicular circular hole 2f of each fork.
               With regard to claim 11, note that the outer tread surface of the wheel is loaded with a coloring composition. See col. 5, lines 33-47.
               With regard to claim 14, note that the wheel includes a section of a sphere (the wheel itself is considered to be a slice/part of a sphere).
               With regard to claim 20, note that the wheel well supports one wheel at a time.


               Claims 15-17,19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Abergel 20070227552.
               With regard to claims 15 and 19, Abergel discloses a combination (fig. 6) comprising an application utensil 1 having a wheel well 10 (figs. 1 and 2) that is configured to accept a plurality of wheels (wheels can be interchanged), and a wheel 5 having an outer tread surface pattern 6 (see figs. 10-17). The application utensil and the wheel are in a package 20. Note manual grip 2 that is connected to the wheel well.
               With regard to claim 16, note cushion compact 22 that includes an absorbent material wetted with a coloring composition. See paragraphs 124,130 and 133.
              With regard to claim 17, note that more than one wheel may be included. See paragraphs 138 and 144.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

              Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Tanaka in view of Abergel.            
             With regard to claim 5, Tanaka does not disclose the wheel including a tread portion made of elastomeric material surrounding a hub portion of harder material.
             Abergel disloses a similar type of roller applicator in which a wheel 5 (fig. 19) has a hub 7 that holds a tread surface 41 in the form of a removable O-ring (see par. 155). Since the O-ring is removable, it is clear that it is formed of a deformable material that enables it to be removed from the hub 7.
              It would have been obvious to one skilled in the art to form the wheel of Tanaka with a removable O-ring tread surface, as taught by Abergel, if one wished to be able to change the tread surface of Tanaka, or if one wished to replace a worn tread surface. It also would have been obvious to one skilled in the art to form the removable tread surface of Tanaka/Abergel out of an elastomeric material (which is softer than the disclosed hub material (POM, col. 4, line 35) of Tanka), as elastomeric materials are well known deformable materials suitable for use as O-rings.

s 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Tanaka.
             With regard to claims 12 and 13, although Tanaka does not disclose the diameter to thickness ratio of the wheel to be either greater than 1, or less than 1, it would have been obvious to one skilled in the art to form the diameter to thickness ratio to be greater than 1 or less than 1, or any desired ratio, depending upon the size of the area to be covered by the applicator wheel of Tanaka.
"[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).

 
               Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Abergel.
               With regard to claim 18, Abergel does not disclose the wheel being separate from the application utensil in the package. Abergel does disclose that the wheel may be removed from the applicator utensil.
               It would have been obvious to one skilled in the art to include the wheel separate from the application utensil in the package of Abergel, if one wished to be able to provide a package that is thinner and more compact, as well as to prevent damage to the wheel.

Allowable Subject Matter
Claim 8 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Response to Arguments
Applicant's arguments filed 12/17/20 have been fully considered but they are not persuasive.
With regard to the rejection over Tanaka, applicant argues that Tanaka does not anticipate claim 1 because the submerged portions of the Tanaka wheel do not replenish the composition carried by the raised portion.  This is not found persuasive, as the examiner has noted in the above rejection that the force of the wheel turning will inherently cause composition to migrate from the submerged portions to the raised portions.  
With regard to the rejection over Abergel, applicant argues that Abergel does not anticipate claim 15 because Abergel does not disclose that the wheel is interchangeable or replaceable, and also argues that there would be no reason to replace the wheel of Abergel since the outer o-rings are replaced, and applicant refers to paragraphs 155-158 to support this argument.  This is not found persuasive, as the examiner notes that if the outer o-rings of Abergel are intended to be replaced, then the wheel itself must be removable.  Thus, simply because it may be removed, the wheel itself is “interchangeable” or “replaceable”.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS D LUCCHESI whose telephone number is (571)272-4977.  The examiner can normally be reached on M-F 800-430.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Johanas can be reached on 571-270-5085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NICHOLAS D LUCCHESI/Primary Examiner, Art Unit 3772